DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/03/2021 and 11/22/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of the species of (a) titanium oxide nanosheet and (b) proteins in the reply filed on 12 August 2022 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 August 2022.
Examiner’s Remarks
It is noted that the phrase "for NMR spectroscopy" in the preamble is construed as an intended use and therefore the composition taught by the cited references only need to be capable of being a preform for being used in NMR spectroscopy. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). It is the examiner's position that the preamble does not state any distinct definition of the claimed invention's limitations. Further, the purpose or intended use, i.e. for use in NMR spectroscopy, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention; thus, the prior art structure - which is a composition identical to that set forth in the present claims - is capable of performing the recited purpose or intended use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN103317786A – cited in the IDS, a translation is provided and referenced from hereon).
	Wang discloses a composition with a titanium dioxide nanosheet and an attached lysozyme - thus meeting the claimed elected species (abs, pp2 and 3). Further, Wang discloses a thickness of 0.7-1.2 nm (pp1).
Claim(s) 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han "A general strategy for protein immobilization in layered titanates: Polyelectrolyte-assisted self-assembly." Enzyme and Microbial Technology 53 (2013) 79– 84.
	Han discloses a composition with lysozyme, BSA and lipase immobilized on a titanium dioxide nanosheet - thus meeting the claimed elected species (abs, pp 79-81 and Figs 1 and 2 with accompanying text). Further, Han discloses a thickness of about 1-3 nm based on an evaluation of Fig 2 and pp 81.
Claim(s) 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu "Synthesis of antibacterially bioinorganic composite by immobilising lysozymes in layered titanates." Micro & Nano Letters, 2013, Vol. 8, Iss. 8, pp. 409–412.
	Fu discloses a composition with lysozyme immobilized on a titanium dioxide nanosheet - thus meeting the claimed elected species (abs, pp 409 and 410 and Figs 1 and 2 with accompanying text). Further, Fu discloses a thickness of about 0.7 nm (pp 410).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764